DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 21 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 23 recites nearly identical limitations as claim 21.  Claim 23 differs from claim 21 by merely shifting the descriptors for the first, second, and third signals.

Claim 21
Claim 23
first signal
output by the processor, instructing power off, OR with third signal
output by the processor to PHY, instructing transition from a normal more to sleep mode
second signal
output by the processor to PHY, instructing transition from a normal more to sleep mode
output by PHY, instructing power off, OR with third signal
third signal
output by PHY, instructing power off, OR with first signal
output by the processor, instructing power off, OR with second signal


	The “first signal” of claim 21 corresponds to the “third signal” of claim 23, the “second signal” of claim 21 corresponds to the “first signal” of claim 23, and the “third signal” of claim 21 corresponds to the “second signal” of claim 23.  Additionally, claim 23 recites the step of outputting the third signal as the fourth step of its method, while claim 21 recites the step of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-25 are rejected due to a lack of clarity in the claim language resulting from the following errors.  

claim 21, lines 10-11: “stopping, by the regulator, a supply of power to the processor according to a result of an OR calculation the first signal and the second signal”
claim 23, lines 10-11: “stopping, by the regulator, a supply of power to the processor according to a result of an OR calculation the second signal and the third signal”
claim 24,
lines 6-7: “supplying, by the regulator, power to the processor according to a result of an OR calculation the first signal and the second signal”
line 7: lack of antecedent basis for “the second signal”
line 13: lack of antecedent basis for “the PHY later unit”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bashford et al., U.S. Patent Application Publication No. 2005/0005178, discloses a system that employs a logical OR operation between several signals to generate a wakeup signal that is supplied to a power down/up circuitry [Fig. 4].
Ayyavu et al., U.S. Patent Application Publication No. 2004/0268170 also discloses a system that employs a logical OR operation between several signals to generate a wakeup signal that is supplied to a power down/up circuitry [Fig. 4].
	Kim et al., U.S. Patent No. 10,754,411, and U.S. Patent No. 10,969,850, are directed towards power mode transitions in a vehicle network, and share a common assignee and common inventors with the present application.
	Yu et al., U.S. Patent No. 10,585,469, issued from the parent application to the present application.
	Yu et al., U.S. Patent Application Publication No. 2020/0218333 is the pre-grant publication of U.S. Patent Application No. 16/815,578, which is a continuation of the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov